                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




MERCY FLIGHTS, INC., an Oregon
nonprofit corporation,
                                                                     Case No. l:17-cv-01760-CL

                      Plaintiff,

                 V.
                                                                                          ORDER
COUNTY OF JOSEPHINE, an Oregon
political subdivision, AMERICAN MEDICAL
RESPONSE NORTHWEST, INC., a Colorado
corporation,


                      Defendants.

CLARKE, Magistrate Judge.

       Plaintiff Mercy Flights, Inc., brings this cause of action against the defendants, Josephine

County, Oregon, and American Medical Response, Northwest, Inc., ("AMR") seeking

declaratory and injunctive relief. The case comes before the Court on cross motions for summary

judgment filed by Plaintiff (#23), Defendant Josephine County (#26), and Defendant AMR

(#29). For the reasons below, the Plaintiff's motion (#23) is GRANTED, and the defendants'


Page 1 - ORDER
motions (#26, 29) are DENIED. Plaintiff is entitled to declaratory and injunctive relief, and

judgment shall be entered for the Plaintiff.

                                           LEGAL STANDARD

       Summary judgment shall be granted when the record shows that there is no genuine
                                       '       '
dispute as to any material of fact and that the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The

moving party has the initial burden of showing that no genuine issue of material fact exists.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Devereaux v. Abbey, 263 F.3d 1070, 1076

(9th Cir. 2001) (en bane). The court cannot weigh the evidence or determine the truth but may

only determine whether there is a genuine issue of fact. Playboy Enters., Inc. v. Welles, 279 F.3d

796, 800 (9th Cir. 2002). An issue of fact is genuine "if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248.

                                           BACKGROUND

       For purposes of this motion, the defendants do not dispute the material facts as stated by

Plaintiff Mercy Flights. Mercy Flights is an Oregon nonprofit corporation which provides

prehospital emergency air medical transportation services in Oregon, California, Idaho and

Washington. Mercy Flights holds a 14 CFR Part 135 Air Carrier and Operator certificate from

the Federal Aviation Administration and is an airline as defined in the Airline Deregulation Act

of 1978 (ADA).

       After the 911 system is activated in Josephine County for a person who has an injury or

illness and who is transported to Three Rivers Medical Center in Grants Pass (TRMC), the

emergency department or attending physician makes a medical diagnosis of that patient's

condition. (Deel. Doug Stewart (Plf. Ex. 1)). When a patient is deemed critical, or when they



Page 2 - ORDER
have a medical condition that exceeds the resources available to TRMC, the patient requires a

critical care transport service to a facility that has that service available. (Plf. Ex. 1). TRMC

physician support staff determine the geographically closest hospital that can provide the service

the patient's condition requires. Id.

        When a patient requires critical care transport by air out of Southern Oregon, Mercy

Flights is contacted. When the call is received, the Mercy Flights' communication center collects

information on the patient and immediately activates the Mercy Flights' critical care flight

transport team. The critical care flight transport team consists of a Registered Nurse and

Paramedic. The critical care flight transport team provides a level of care during transport that is

comparable with the level of care the patient receives in the Emergency Department or the

Intensive Care Unit at TRMC. Id.

        When the critical care flight transport team arrives at TRMC the Registered Nurse

member of the team receives a patient condition report and begins the assessment of the patient.

After consultation with the treating physician, a treatment plan is agreed upon and the patient is

prepared for transport. Once the patient is ready, they are transported on the Mercy Flights

ground ambulance to the Medford Airport where the patient and the critical care flight transport

team are then transferred to a Mercy Flights Aircraft for flight to the appropriate facility. This

process is streamlined, and the preparation of the patient talces a minimal amount of time. The

critical care flight transport team is assigned to, and remains with, the patient throughout the

duration of the transport - from hospital bed to hospital bed. The critical care Paramedic and

Registered Nurse work together to provide an advanced level of care from the time that the

patient is collected at TRMC to the time the patient is delivered to the receiving facility. Id.




Page 3 - ORDER
        In 2013, Josephine County passed Ordinance No. 2013-007, which regulates ambulance

services in Josephine County. The Ordinance reads in relevant part:

        SECTION 10. ASSIGNMENT OF AMBULANCE SERVICE AREAS

        No person shall provide ambulance service in Josephine County unless the BCC has
        issued a license and assigned an ASA to that person pursuant to this section.

        SECTION 12. PROHIBITED ACTIVITIES

   A. Operational Prohibitions
      1. Services. It shall be unlawful for any person to do business or operate an ambulance
         in Josephine County without having a license issued by Josephine County to operate
         such ambulance(s) or ambulance service
   B. Related Prohibitions. No ambulance operator, an1bulance service provider, or said
      operator's or providers' employee, agent or representative shall:

        3. Unauthorized services. Perform emergency meqical services unless authorized by this
           Ordinance and the rules adopted pursuant to this Ordinance. This prohibition does not
           apply when:
           a. The response is for supplemental or mutual aid;
           b. An Incident Commander requests additional assistance in response to a multiple
              casualty incident.

        SECTION 15. PENALTIES

        A. In addition to any other procedures and remedies provided for by law, violations of
           Sections of this Ordinance or rules adopted pursuant to this Ordinance shall be
           punishable by a fine not to exceed $5,000 per violation.
        B. Violators may be cited and prosecuted: (a) pursuant to Josephine County Citation
           procedures or (b) by civil suit in the appropriate court or (3) by criminal charges
           where appropriate, or in any other manner provided by law.
        C. Notwithstanding other provisions regarding enforcement of the Ordinance, the
           County or any affected person may initiate a civil suit to remedy the violation,
           seeking injunctive or declaratory relief.
        D. Notwithstanding Subsections A, Band C, the County or any affected party is also
           entitled to pursue any other legal remedy provided by applicable law. (Ex.2).

        Defendant AMR provides ground ambulance transport in Josephine County. After

passage of the Ordinance, a dispute arose about whether Mercy Flights could continue to operate

its ground-leg transport services. In 2015, Mercy Flights entered into an agreement with AMR

to have AMR provide the ground transport leg from TRMC to the Medford Airport. Mercy


Page4   ORDER
Flights claims that this arrangement was not satisfactory and claims that the continuity of care

was adversely affected. 1 On May 17, 2017, Mercy Flights informed AMR and Josephine County

that it was terminating its contract with AMR, effective July 16, 2017, and returning to the

historical method of transporting critical care patients from TRMC to the Medford Airport. Plf.

Ex. 3.

         On June 5, 2017, AMR informed Mercy Flights that it would report Mercy Flights to the

County for prosecution under the Ordinance. Plf. Ex. 4. On June 23, 2017, Josephine County

informed Mercy Flights that ground transport by Mercy Flights to facilitate air transport would

constitute a violation of the Ordinance. Plf. Ex. 5. On October 6, 2017, Josephine County

threatened prosecution and financial penalties if Mercy Flights violated the Ordinance. Plf. Ex. 6.


                                               DISCUSSION

         The cross motions for summary judgment in this case require the Court to determine a

purely legal question: whether the federal Airline Deregulation Act of 1978 (the "ADA")

preempts Josephine County Ordinance No. 2013-007 (the "Ordinance"). For the reasons below,

the Court finds that the Ordinance is preempted.

         The ADA preempts state regulation as it relates to the "rates, routes, or services of an air

carrier." Morales v. Trans World Airlines Inc., 504 U.S. 374, 378 (1992). But only laws having a

"significant impact" on the ability of an air carrier to administer air transport services are subject

to preemption. Rowley v. American Airlines, 875 F. Supp. 708, 713 (D. Or. 1995) (citing

Morales, 504 U.S. at 386 (1992)). In Fed. Exp. Corp. v. California Pub. Utilities Comm'n, the

Ninth Circuit held that California motor carrier regulations were preempted by the ADA because

of the interconnected nature between FedEx's trucking activities and air carrier operations. 936

1
 This is likely disputed by the defendants, but it is not a material fact at issue in this case. The Court does
not make a finding or weigh this claim in any way for or against any party.
                                                                                                                  ,1
Page 5 - ORDER
F.2d 1075,1079 (9th Cir. 1991). The Ninth Circuit found that, because the trucking and air

carrier systems "operate as an integrated whole," the ground vehicles used to support air carriers

were relieved of state regulation by the express preemption clause of the ADA. Id.

        The Court agrees with the defendants that Congress did not intend to supplant the

inherent authority of states to regulate emergency services, including ground ambulance services.

Oregon statutes grant counties the authority to create, assign, and reassign Ambulance Service

Areas to provide access to efficient, effective, and safe ground ambulance services. Or. Rev. Stat.

§ 451.0lO(l)(j), 2(b), 3(d); Or. Rev. Stat. § 682.062, 063.

        However, it is undisputed in the record that, while Mercy Flights operates ground-only

ambulance services in certain regions in Southern Oregon, within Josephine County it only

operates ambulance services in connection with its air transport services for critical care patients.

The transport from TRMC to the aircraft for air transport can more aptly be described as the

"ground-leg" of Mercy Flights' air ambulance services. The Court agrees with Plaintiff that

getting the patient to the aircraft is an integral part of the flight services, just as getting a package

to an aircraft was an integral part of the services in Fed Exp. Corp. v. California Pub. Utilities

Comm'n.

        The Ordinance, by the express terms in section 10 and section 12, prohibits Mercy Flights

from operating the ground-leg of the air transport without having a license issued by Josephine

County. By imposing this licensing requirement, the Ordinance regulates the service, the price,

and the routes of Mercy Flight's ground-leg of its air transport service. Such regulation is

preempted by the ADA.

        Other courts faced with similar circumstances have held similar regulations are

preempted. In Med-Trans Corp. v. Benton, the state statute at issue provided that "[n]o firm,



Page6   ORDER
corporation, or association shall furnish, operate, conduct, maintain, advertise, or otherwise

engage in or profess to provide emergency medical services or transport patients upon the streets

or highways, waterways, or airways in North Carolina unless a valid EMS Provider License has

been issued by the Department." 581 F. Supp. 2d 721, 737 (E.D.N.C. 2008). The district court

reasoned:

                Although the establishment of medical oversight is an important
                public goal in the provision of emergency health care services, it
                may not be obtained through unlawful means. The collective effect
                of the challenged regulations is to provide local government
                officials a mechanism whereby they may prevent an air carrier
                from operating at all within the state. Such a total bar to entry
                relates to a carrier's routes and service and violates Congress' clear
                mandate in establishing the ADA.

Id. at 738. The court thus found that the regulations were "preempted to the extent that they

require approval of county government officials which, if denied, would preclude plaintiff from

operating within the state." Id.

        Similarly, in this case, the Ordinance does not limit the discretion of Josephine County

officials to simply refuse to create the new ASA and or refuse to grant the license, effectively

blocking Mercy Flights entry into the market. In other words, the Ordinance provides Josephine

County officials with a mechanism whereby they may prevent Mercy Flights, an air-carrier, from

operating at all within Josephine County. Therefore, the Ordinance is preempted by the ADA.

                                              ORDER

        For the reasons stated above, Plaintiffs motion for summary judgment (#23) is

GRANTED. Defendants' motions (#26, 29) are DENIED. The Court declares that Josephine

County Ordinance 2017-007 is preempted by the Airline Deregulation Act as it applies to Mercy

Flights, Inc.' s ground-leg transport of its critical care air transport services. Josephine County is




Page?   ORDER
hereby enjoined from prosecuting Plaintiff on the basis of the Ordinance and Plaintiffs ground-

leg transport conduct within the county.


                                       ".':l,
It is so ORDERED and DATED this      l5         day of March, 2019.




                                                 United States Magistrate Judge




Page 8 ORDER
